Title: From James Madison to Thomas Jefferson, 13 August 1803
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug. 13. 1803
My arrival here was delayed till monday evening last; first by the completion of the business depending at Washington, and then by the breaking down of my carriage just after I had set out which detained me three days. I found at the post office your letter covering the pardon for miller, which was forwarded by the ensuing mail, with the intimation to Wagner which you wished. Yesterday I had your favor of the 8th. with the proceedings of the Indiana Territory under another cover. On the subject of the former I am ready to say that if application were to be made for a frigate in behalf of the brother of Jerome Bonaparte, it ought to be at once rejected, tho’ in a manner as little disagreeable as possible. There is however no danger of such an application. Just before I left Washington I had a conversation with Pichon which the receipt of the letter from Dawson led me into, in which I explained to him the inadmissibility of furnishing a passage in a public ship to a military Citizen of the French Republic. He acquiesced fully in the objection, and told me that he had, by a proper explanation to young Bonaparte stifled such an expectation. I hope therefore that we shall hear nothing more of the matter. Among the papers sent for your perusal are a letter from T. Paine, and another from Duane. I shall communicate to the former what he wishes. To the latter I shall also communicate the fact that no remonstrance such as has been reported, has been made by G. B. but on the contrary that she is satisfied with the acquisition of Louisiana by the U States. I shall at the same time withold the copy of Lord Hawksburys answer to Mr. King, with a glance at the reasons which make it proper to do so. I am sensible of the advantage on the side of the adversary prints which mortifies him, but general rules must be observed, and it would be moreover improper to make more than one paper the vehicle of informal or formal communications from the government. In Smith’s paper, it was intimated that G. Britain was satisfied with our arrangement with France. On the whole the zeal of Duane is laudable, and the manner of his application strengthens the title to tenderness in the refusal.
The day before I left the City I was obliged to write to Thornton a strong complaint agst. Capt. Douglas of the Boston Frigate, founded on an impressment of 4 seamen two of whom had protections & were known to be native Citizens. The trespass was committed on board the Charles Carter abt. 18 leagues at Sea. She had sailed from Norfolk, the resort of the Boston, which had no doubt made her use of that port subservient to her cruises on our own Coast agst. our own trade. Pichon is referring for a formal protest agst a like use of our ports for seizing French vessels the moment they get beyond our jurisdiction.
Be pleased to return the inclosed papers as I shall await it, before I give answers to such as require them. With most respectful attachment I am Dr. Sir Yrs.
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 15 Aug.



   
   For Miller’s pardon, see JM to Jefferson, 26 July 1803, and n. 1.



   
   John Dawson to JM, 29 July 1803.



   
   Thomas Paine to JM, 6 Aug. 1803.




   
   William Duane to JM, 3 Aug. 1803.



   
   Lord Hawkesbury to Rufus King, 19 May 1803 (King, Life and Correspondence of Rufus King, 4:263).



   
   JM to Edward Thornton, 5 Aug. 1803.


